EXHIBIT 10.3

 

THIS DIRECTOR AGREEMENT (“Agreement”) is made and entered into as of August 9,
2017 (“Effective Date”) between Indoor Harvest Corp (the “Company”) and Annette
Knebel (the “Director”).

 

1. Background. The Company's Board of Directors has elected the Director to a
newly created position on the Board of Directors to perform the services of a
director, to assist in developing operations in Colorado and as set forth in
applicable Company documents including but not limited to the Articles of
Incorporation and Bylaws, as well as the Texas law governing Directors (the
“Services”). In furtherance thereof, the Company and the Director desire to
enter into this Agreement.

 

2. Term. This Agreement shall commence on the Effective Date and remain in
effect until the termination of this Agreement in accordance with the
termination provisions of this Agreement.

 

3. Compensation.

 

A. Expenses. The Company will reimburse the Director for reasonable travel and
other incidental expenses incurred by the Director in performing his services
and attending meetings as approved in advance by the Company.

 

B. Stock Awards. The Director acknowledges that the Directors Stock Awards will
be determined by the Company’s Board of Directors no later than (i) thirty (30
days) from the execution of this agreement, (ii) or upon the closing of $500,000
in capitalization of the Company, whichever may come first.

 

4. Company's Proprietary Rights and Non-Disclosure of Confidential Information

 

A. Obligation. The Director will hold the Company's Confidential Information, as
defined below, in the strictest confidence and will not disclose or use the
Confidential Information except as permitted by this Agreement in connection
with the Services, unless expressly authorized to act otherwise in writing by an
officer of the Company or as otherwise required by law or valid and binding
judicial order. The Director's obligations under this Section shall survive any
termination of this Agreement. In addition, the Director recognizes that he will
be exposed to, have access to and be engaged in the development of information
(including tangible and intangible manifestations) regarding the patents,
copyrights, trademarks, and Confidential Information of the Company. The
Director acknowledges and agrees that all this information, whether presently
existing or developed in the future, which is not the subject of a patent,
patent application, copyright, trademark or trade secret either owned by the
Director or in the public domain prior to the Effective Date, is the sole
property of the Company and its assigns.

 



 

   

  



B. Confidential Information. “Confidential Information” means trade secrets,
confidential information, data or any other proprietary information of the
Company. By way of illustration, but not limitation, "Confidential Information"
includes (a) information relating to the Company's technology, including
inventions, ideas, processes, formulas, data, know-how, experimental results and
techniques; and (b) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers and
the skills and compensation of the Company's employees. However, "Confidential
Information" does not include information that is (as demonstrated by written
evidence):

 

1. already known to the Director at the time of the disclosure;

2. publicly available or becomes publicly available through no breach of the
Director or any party under the Director’s dominion and control;

3. independently developed by the Director; or

4. rightfully first received by the Director from a third party other than the
Company.

 

C. No Conflicting Obligations. The Director represents and warrants that the
Director's performance of this Agreement and his service as a director of the
Company do not and will not breach or conflict with any agreement to which the
Director is or becomes a party.

 

D. Third-Party Confidential Information. The Director understands that the
Company has received and in the future will receive from third parties
information that is confidential or proprietary (“Third-Party Information”)
subject to a duty on the part of the Company to maintain the confidentiality of
such information and to use it only for certain limited purposes. During the
term of this Agreement and thereafter, the Director will hold Third-Party
Information in the strictest confidence and will not disclose or use Third-Party
Information except as permitted by the agreement between the Company and such
third party, unless expressly authorized to act otherwise by an officer of the
Company in writing (other than an officer who is also a principal of the
Director).

 

5. Termination. This Agreement shall terminate automatically on the date that
the Director ceases to be a director of the Company.

 

6. No Employment Relationship. The Director is not as an employee of the
Company. In addition, the Director is providing the services under this
Agreement solely at his own direction and under his own supervision. Nothing
herein shall be construed as creating an employer/employee relationship between
the Company and the Director or placing the parties in a partnership or joint
venture relationship. The Director will not be eligible for any employee
benefits, cash bonuses or other commissions except for services as a Director as
set forth in this Agreement. The Director will solely maintain the obligation to
pay any and all taxes connected with any compensation paid hereunder. The
Director agrees and understands that the Company does not currently have, or
provide Directors and Officers with insurance, medical, or liability.

 



  2

   





7. General.

 

A. Notices. Any notice required or permitted to be given to one party by the
other party pursuant to this Agreement shall be in writing and shall be sent by
facsimile-mail or personally delivered or sent by United States mail, certified
or registered, return receipt requested, first class postage and charges
prepaid, addressed to the parties as set forth below, or at such other address
as shall be designated in writing as specified above by either party. Notices
sent by facsimile or delivered in person shall be effective on the date of
delivery. Notices sent by United States mail shall be effective on the third
business day following its posting.

 

The Director: Annette Knebel

10611 Alderford Court

Houston, TX 77070

 

The Company:

Indoor Harvest Corp

5300 East Freeway Suite A

Houston, TX 77020

 

B. Assignment of Rights and Delegation of Duties. All rights and duties of the
Company under this Agreement shall extend to its successors and assigns.

 

C. Severable Provisions. The provisions of this Agreement are severable and if
anyone or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
enforceable provision to the extent enforceable, shall nevertheless be binding
and enforceable.

 

D. Waiver. The waiver by one party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any previous or subsequent breach of the same or any other provision by the
other party.

 

E. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to its subject matter, and may not be changed orally, but
only by an agreement in writing signed by the party against whom the enforcement
of any waiver, change, modification, extension or discharge is sought.

 

F. Governing Law. This Agreement is governed in accordance with the laws (other
than choice-of-laws principles) of the State of Texas.

 



  3

   



 

G. Miscellaneous. The terms of this Agreement are confidential and no press
release or other written or oral disclosure of any nature regarding the terms of
this Agreement shall be made by either party without the other party’s prior
written approval; however, approval for such disclosure shall be deemed given to
the extent such disclosure is required to comply with governmental rules or a
valid court order.

 

H. Counterparts. This Agreement or any subsequent amendment or modification
hereto may be executed by facsimile and/or in one or more counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which taken together shall constitute but one and the same original. Each party
shall accept any such signed faxed counterpart as full execution of this
Agreement or any subsequent amendment or modification thereto.

 

I. Pronouns. The pronouns used herein shall include, where appropriate, either
gender or both, singular and plural.

 

J. Authority. The person(s) executing this Agreement hereby represent and
warrant that each respectively has the authority to execute this Agreement on
behalf of the party for which he is executing.

 

K. Descriptive Headings. The descriptive headings used herein are for
convenience of reference only and they are not intended to have any effect
whatsoever in determining the rights or obligations of the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date.

 

_____________________________ ________________________________

Director’s Signature Block Company Signature Block

 

 



4



 

 